 


110 HR 1396 IH: To amend the Organic Foods Production Act of 1990 to prohibit the labeling of cloned livestock and products derived from cloned livestock as organic.
U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1396 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2007 
Ms. Woolsey introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Organic Foods Production Act of 1990 to prohibit the labeling of cloned livestock and products derived from cloned livestock as organic. 
 
 
1.Definition of cloned livestockSection 2103 of the Organic Foods Production Act of 1990 (7 U.S.C. 6502) is amended— 
(1)by redesignating paragraphs (6) through (21) as paragraphs (7) through (22) respectively; and  
(2)by inserting after paragraph (5) the following: 
 
(6)Cloned livestockThe term cloned livestock means— 
(A)livestock produced as the result of somatic cell nuclear transfer or other asexual reproduction technologies; and  
(B)the progeny of such livestock. .  
2.National standards for organic productionSection 2105 of the Organic Foods Production Act of 1990 (7 U.S.C. 6504) is amended— 
(1)in paragraph (2), by striking and at the end;  
(2)by redesignating paragraph (3) as paragraph (4); and  
(3)by inserting after paragraph (2) the following: 
 
(3)not be cloned livestock, or produced or derived from or containing any part of cloned livestock; and .  
 
